       Case 3:15-cv-00675-JBA Document 1252-1 Filed 08/20/19 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF CONNECTICUT
 ----------------------------------------------------------------- X
 UNITED STATES SECURITIES AND                                      :
 EXCHANGE COMMISSION,                                              :
                                                                   :
                            Plaintiff,                             :
                                                                   :
      v.                                                           :
                                                                   :
 IFTIKAR AHMED,                                                    :
                                                                     Civil Action No.
                                                                   :
                                                                     3:15-CV-675 (JBA)
                            Defendant, and                         :
                                                                   :
 IFTIKAR ALI AHMED SOLE PROP,                                      :
 I-CUBED DOMAINS, LLC; SHALINI AHMED;                              :
 SHALINI AHMED 2014 GRANTOR RETAINED                               :
 ANNUITY TRUST; DIYA HOLDINGS LLC;                                 :
 DIYA REAL HOLDINGS, LLC; I.I. 1, a minor                          :
 child, by and through his next friends IFTIKAR and :
 SHALINI AHMED, his parents; I.I. 2, a minor child, :
 by and through his next friends IFTIKAR and                       :
 SHALINI AHMED, his parents; and I.I. 3, a minor                   :
 child, by and through his next friends IFTIKAR and :
 SHALINI AHMED, his parents,                                       :
                                                                   :
                            Relief Defendants.                     :
                                                                     August 20, 2019
 ----------------------------------------------------------------- X

    MEMORANDUM OF LAW IN SUPPORT OF HARRIS ST. LAURENT LLP’S
  MOTION FOR PAYMENT OF ATTORNEYS’ FEES AND FOR RESOLUTION OF
  PENDING MOTIONS, OR, IN THE ALTERNATIVE, FOR A TELECONFERENCE

       Since June 2018, Harris St. Laurent LLP (“HS”) has, on its own behalf and as counsel for

the Relief Defendants, filed six motions seeking payment of its legal fees. Save one—for partial

payment in advance of a court-ordered conference—none of these motions have been decided, let

alone granted. This has caused HS to suffer significant burden and prejudice: its nearly $2 million

in outstanding bills remain unpaid, and it cannot seek appellate review of what is effectively a

pocket veto of its fee applications. HS has also moved to be relieved, a motion that has not been

opposed by any party (at least not on the merits). By this motion, HS merely asks the Court to



                                                  1
        Case 3:15-cv-00675-JBA Document 1252-1 Filed 08/20/19 Page 2 of 7



resolve these motions – or, in the alternative, schedule a Court conference with the parties to

discuss their resolution. HS has conferred with the Relief Defendants, who take no position on this

motion and reserve all rights.

   I.      Procedural Background

        HS first appeared on behalf of the Relief Defendants in July 2015. Despite repeated

requests to this Court to release funds from the asset freeze to cover legal fees, HS’s bills went

unpaid for nearly 18 months. Eventually, on December 13, 2016, HS and co-counsel Murtha

Cullina LLP (“MC”) filed a motion seeking payment of their roughly $1 million in outstanding

fees or permission to withdraw from the case. (Dkt. No. 361).

        Given the diametrically-opposed positions of the SEC and the Relief Defendants regarding

payment of fees, the Court announced a compromise: it modified the asset freeze “to permit the

release of funds for payment of Relief Defendants’ attorney’s fees and expenses that derive from

the rental proceeds of” the two Park Avenue apartments owned by the Relief Defendants. Order

dated January 3, 2017 (Dkt. No. 387), at 2. While this alone was insufficient to make HS whole—

either retrospectively or on its future bills—HS nevertheless agreed to remain in the case because

it understood the Court’s order to mean that at least some portion of its growing receivable would

be paid on a regular basis. To be clear, HS reasonably relied on this order when it agreed to

withdraw its withdrawal motion and would not have remained in the case otherwise.

        This arrangement worked as intended for just over one year. The parties litigated the case,

and the Court granted six consent motions to release rental proceeds from the two apartments to

pay portions of HS’s and MC’s legal fees. However, after the Court granted the SEC’s motion for

summary judgment as to liability on March 29, 2018 (Dkt. No. 835), the SEC began withholding

its consent to the Relief Defendants’ fee motions.




                                                 2
          Case 3:15-cv-00675-JBA Document 1252-1 Filed 08/20/19 Page 3 of 7



          Since then, HS has filed six motions (listed below) seeking payment or some or all of its

legal fees, none of which have yet been decided by the Court. In addition, the Court has entered a

Judgment and appointed a Receiver. The Receiver’s report (Dkt. No. 1130) confirmed that that

approximately $18.6 million in assets have been frozen above the amount needed to secure the

Judgment. See Dkt. 1130-1. This exceeds the $1,860,367.53 owing to HS, and the $9,065.64 owing

to its co-counsel, Berenzweig Leonard LLP (“BL”), by approximately a factor of ten. See Dkt. No.

1152 and Exhibit thereto. As has been previously argued, at length, the SEC is currently

substantially oversecured. While the Receiver has attempted to walk back or caveat its conclusion

as to the quantum of excess funds frozen, it has not set forth any good reason why counsel’s

invoices could not be paid from those funds. Nor do its submissions state (as they could not state)

that paying counsel’s legal fees out of a small portion of the oversecured assets would prevent the

SEC from satisfying its Judgment.

    II.      HS Has Suffered Significant Burden and Prejudice From The Court’s Failure to
             Rule on its Fee Applications

          The Relief Defendants (and HS) have filed six motions seeking payment of some or all of

their outstanding legal fees. Five remain pending, two of which were filed more than a year ago:

                  Docket No.    Date Filed              Outcome

                  898           June 7, 2018            Pending

                  925           July 6, 2018            Pending

                  970           September 24, 2018      Pending

                  1021          November 13, 2018       Granted; $45,000 paid to
                                                        HS (Dkt. No. 1024)

                  10791         January 2, 2019         Pending (Proposed Order)


1
 This document is Proposed Order, not a separate motion. In connection with a hearing on
November 28, 2018, the Court invited Relief Defendants to submit a proposed order releasing


                                                  3
       Case 3:15-cv-00675-JBA Document 1252-1 Filed 08/20/19 Page 4 of 7




                11522          May 10, 2019             Pending



       The Court’s failure to rule on the five outstanding motions has caused HS significant

burden and prejudice.

       As to burden: HS has not been paid for over $1.8 million in work that it has done. This

case has been a huge burden on HS, a firm of fewer than 20 lawyers at all relevant times. It has

involved complex and novel issues of law and fact in difficult circumstances. The firm has

appeared many times before this Court, has conducted full discovery, and briefed multiple motions

involving significant issues of constitutional law and the authority of the SEC. Indeed, as the SEC

has acknowledged, substantially all of the burden of the litigation has fallen on counsel for Relief

Defendants, particularly HS. See Dkt. No. 1147 at 4 (“Moreover, Relief Defendants’ counsel

essentially litigated this case on Defendant’s behalf, including conducting substantive discovery

of Oak, litigating over the merits of the SEC’s claims, and contesting the SEC’s remedies

arguments.”). Courts have recognized meaningfully smaller unpaid invoices as burdensome

enough to justify withdrawal. See Stair v. Calhoun, 722 F. Supp. 2d 258, 276-77 (E.D.N.Y. 2010)

(permitting withdrawal and a charging lien on $37,546.87); Fed. Home Loan Mortgage Corp. v.

41–50 78th St. Corp., No. 92–cv–5692, 1997 WL 177862 (E.D.N.Y. April 4, 1997) (relieving

counsel after finding that unpaid legal bills of approximately $33,000 constituted “severe financial



funds held in the attorney trust accounts of HS and MC. The Court has not yet signed the proposed
order or otherwise released the funds.
2
  The motion at Docket No. 1152 asks the Court, as an alternative to an immediate award of
attorneys’ fees, to modify the litigation stay to permit HS to proceed against the Relief Defendants
(and/or Defendant) to recover on its unpaid legal bills. While HS submits that the proper course
would be for the Court to enter an order directing the Receiver to pay HS’s, MC’s, and BL’s
outstanding invoices, if the Court is unwilling to enter such an order, it should nevertheless so
modify the litigation stay for the reasons set forth therein.


                                                 4
          Case 3:15-cv-00675-JBA Document 1252-1 Filed 08/20/19 Page 5 of 7



hardship” to the firm). For these reasons, the Court should grant HS’s fee applications and its

motion to withdraw. See Dkt. No. 1152.

          And as to prejudice: by failing to decide the four pending motions—which includes one

(Dkt. No. 1152) seeking permission to withdraw and proceed against the Relief Defendants for

unpaid fees—the Court has kept HS in a procedural limbo. If the Court were to grant some or all

of the motions, HS would have a clear path to either have its bills paid immediately or to take

action against the Relief Defendants for such payment. If the Court were to deny the motions, then

HS would be able to raise the same issues on appeal before the Second Circuit. As it stands,

however, HS can do neither, and has no recourse to recover the nearly $2 million it is owed.

          This prejudice is particularly acute given the length of time—over a year—that two of the

five subject motions have been pending. See 28 U.S.C. § 476(a)(1) (as part of the Civil Justice

Reform Act of 1990, requiring District Judges to submit a semiannual report of all “motions that

have been pending for more than six months”); Civil Litigation Management Manual, Second

Edition (Federal Judicial Center 2010) at 53 (“Delays in issuing rulings are a major cause of public

dissatisfaction with the courts, and most litigants would prefer a timely decision to a perfectly

written one. Additionally, matters taken under submission rather than immediately ruled on can

slip through the cracks[.]”).

   III.      In the Alternative, HS Requests a Conference to Address These Issues

          Following the submission of the Receiver’s report and HS’s last motion (Dkt. No. 1152),

the SEC challenged both the availability of assets available to pay HS’s legal bills and the

procedural merit of HS’s motion to withdraw, and separately moved to strike HS’s motion. While

HS has already responded to the SEC’s meritless procedural arguments, see Dkt. Nos.1193, 1208,

the Court has not yet ruled on these issues.




                                                  5
       Case 3:15-cv-00675-JBA Document 1252-1 Filed 08/20/19 Page 6 of 7



       Conscious of the numerous pending motions filed by all parties following the submission

of the Receiver’s report, and in the alternative to the relief requested above, HS respectfully

requests that the Court schedule a telephonic conference to address solely those issues addressed

in this motion: HS and BL’s outstanding fee applications and request to withdraw as counsel to

the Relief Defendants.

                                        CONCLUSION

       For the reasons above, HS respectfully requests that this Court rule on the five pending

motions for attorneys’ fees (Dkt. Nos. 898, 925, 970, and 1152), and that in doing so, it award HS

and BL the full measure of their attorney’s fees and permit HS to withdraw from this matter.

       In the alternative, HS requests the Court schedule a telephonic conference.


Dated: New York, New York
       August 20, 2019

                                             Respectfully submitted,

                                                    /s/ Joseph Gallagher
                                             Jonathan Harris (phv07583)
                                             Joseph Gallagher (phv09604)
                                             HARRIS ST. LAURENT LLP
                                             40 Wall Street, 53rd Floor
                                             New York, New York 10005
                                             Telephone: 212.397.3370
                                             Facsimile: 212.202.6202

                                             David B. Deitch (phv07260)
                                             BERENZWEIG LEONARD LLP
                                             8300 Greensboro Drive
                                             Suite 1250
                                             McLean, VA 22102
                                             Tel. 703.940.3065
                                             Email: ddeitch@berenzweiglaw.com

                                             Attorneys for Relief Defendants
                                             I-Cubed Domain, LLC, Shalini Ahmed,
                                             Shalini Ahmed 2014 Grantor Retained



                                                6
Case 3:15-cv-00675-JBA Document 1252-1 Filed 08/20/19 Page 7 of 7



                             Annuity Trust, Diya Holdings, LLC, Diya
                             Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                                7
